SMITH, P. J.
This is an action based on section 1105, Revised Statutes 1899. At the trial in the circuit court, where the cause was removed by appeal from the justice’s court, the parties at the conclusion of the evidence entered into a stipulation under which it was agreed that, “the steer in question escaped from the owner’s (plaintiff’s) premises through a defective and unlawful division fence between plaintiff’s land and that of his neighbor, Keeler, and from the latter’s land upon the right of way of defendant’s road through an unlawful fence at a point where defendant’s road passed along and adjoined such latter’s land.
The court made a special finding to the effect (1) that “plaintiff and Keeler, from whose pasture or inclosure the steer went upon the railroad, were adjoining-landowners to said railway, and that the inclosure of plaintiff from which the steer escaped into Keeler’s field also adjoined the railway;” and (2) that “at about the time and place named in the complaint, plaintiff’s steer passed from his field into the adjoining field of one Keeler, through an unlawful and defective fence dividing the fields; that the stock law was then and there in force; that from said Keeler’s field, said steer passed through a defective, unlawful and wholly insufficient fence inclosing the right of way next to said Keeler’s field onto defendant’s railroad, and then and there received the injuries complained of by being struck by defendant’s passing- engine and cars.”
Thereupon the defendant requested the court to give the following declarations of law, which it refused: (1) “On these facts the court declares the law to be that said steer was trespassing in said Keeler’s field at the time it passed from the same onto said railroad, and the plaintiff can not recover.” (2) “The court de*446dares the law to he that, under the evidence in this case, the verdict should be for defendant.”
The plaintiff was given judgment for damages under said section 1105. The only question thus arising is as to the propriety of the action of the trial court in refusing the defendant’s instructions.
By the common law, every man was bound to keep his cattle on his own lands. No man was bound to fence his field against an adjoining one. Every man was bound to keep his cattle in his own field at his peril. It —the common-law — regulates the relations of parties in cases of adjoining fields which are within a common inclosure. If parties desire to avoid the common law in cases of adjoining fields, they may do- so by establishing a dividing fence either under the statute or by agreement, and when this is done the obligation to keep their cattle on their own land ends. O’Riley v. Diss, 41 Mo. App. 184; and authorities there cited; Jackson v. Fulton, 87 Mo. App. 228; Jones v. Habberman, 94 Mo. App. 1; Hughes v. Railway, 66 Mo. 325.
And so we have held that where two farms are inclosed by uniting outside fences, and the owners occupy such farms in severalty, and one of them puts cattle on his own lands and they enter upon the land of the other, he will be liable to such other therefor. Mackler v. Cramer, 32 Mo. App. 542; Hopkins v. Ott, 57 Mo. App. 292; Field v. Bogie, 72 Mo. App. 186; Jones v. Habberman, supra. But, we have also further held in the same cases — those just cited — that if such owners agree upon a division fence and the "part each shall maintain, then they may each turn his cattle into his own inelosure without being liable for their escape onto that of the other unless they escape through a defective portion of the division fence which their owner was bound to maintain under the agreement.
It stands admitted in the present case that the division fence between the lapds of the plaintiff and the adjoining lands of Keeler was not a lawful fence. It was. *447a very defective and insufficient fence. It was, in practical effect, no fence at all. It does not appear when or who constructed the fence, or that it was in part or in whole constructed or maintained under any agreement between the adjoining landowners. As far as we can discover, the case between the plaintiff and Keeler is one where the common law governs the relations between them, and where each was required to keep his cattle on his own land, or in his part of the common inclosure, at his peril. As between them, when the plaintiff’s steer escaped upon the land of Keeler it could not go thereupon without rendering the plaintiff liable for its incursion.
But how can the application of these principles of the common law to the relations between plaintiff and Keeler, help the defendant? That part of its fence along its right of way on which Keeler’s land abutted was unlawful and defective, and the fences inclosing the other three sides of his land were not lawful fences; so that the latter was no legal substitute for the former. It thus appears there was no lawful fence whatever where defendant’s right of way adjoined Keeler’s land. The defendant had not discharged the duty of fencing the side of its road at that point, as required by the statute. Berry v. Railroad, 65 Mo. 175; Peddicord v. Railroad, 85 Mo. 160; Harrington v. Railroad, 71 Mo. 384; Johnson v. Railroad, 80 Mo. 620.
It is true that it is the settled construction of the statute that the obligation thereby imposed is enactedfor the benefit of adjoining landowners only, and not for the .benefit of strangers who have not the legal right to use the adjoining land and farm crossings, and it has been ruled that where it appears that plaintiff’s animal got upon the railway track from an adjoining field of. another landowner at a place where the railway did not maintain the fence required by the statute, the plaintiff, in order to make out a case, must show that the sides of the field of such landowner, other than that adjoining *448the railway, were not everywhere inclosed by a lawful fence. Carpenter v. Railroad, 25 Mo. App. 110, and cases there cited. While the unlawful fence between the plaintiff and Keeler was a division fence, yet, as between the defendant and Keeler it was one of the three fences inclosing the latter’s land abutting on the former’s right of way. It inevitably follows from these considerations that, when the plaintiff’s steer escaped from his adjoining land through an unlawful fence upon that of Keeler and -from there went upon the defendant’s right of way, between which and Keeler’s abutting land there was no lawful fence, and was injured, there is liability.
But it 4s contended that the stock law was in force at the locus in quo, and therefore Keeler was not required to fence his land against the cattle of plaintiff and adjoining landowner. The rights, duties and obligations of these landowners, whatever they may have been as between themselves, under the stock law can have no bearing in this case because that law expressly provides that nothing therein shall be construed to lessen or interfere with the obligations of the several railroads in this State to fence their right of way as now provided by law. R. S. 1899, secs. 4781-4777. And a similar provision is to be found in the fencing act. R. S. 1899, sec. 3295.
The provisions of the statute requiring railroads to fence their right of way are not in pari materia with those of the stock law. They deal with distinct subjects. The latter does not relieve such companies of the duty enjoined on them by the former. It in terms forbids such a construction. There is no repugnancy or repeal by implication of the former by the latter. Both can stand together. Kirkpatrick v. Railway, 71 Mo. App. 263; Cole v. Railway, 47 Mo. App. l. c. 629; Morrow v. Railway, 17 Mo. App. 103; Boyle v. Railway, 21 Mo. App. 416; Stanley v. Railway, 84 Mo. 625; Bowman v. Railway, 85 Mo. 533; Kingsbury v. Railway, 156 Mo. *449l. c. 388; Darby v. Railway, 156 Mo. 391. These cases all hold that the passage of the stock laws, requiring certain domestic animals to be restrained from running at large, in no way changes or alters the obligations imposed by the statute on railroads in respect to the fencing of their right of way. This construction is so well settled as not to be open to any doubt.
We therefore conclude that the circuit court did not err in refusing the defendant’s instructions, and accordingly the judgment must stand affirmed.
All c'oncur.